Case 2:19-cv-14452-RLR Document 19 Entered on FLSD Docket 03/26/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 2:19-CV-14452-RLR


  JERRY L. CASEY,

          Petitioner,

  v.

  SECRETARY, FLORIDA
  DEPARTMENT OF CORRECTIONS,

        Respondent.
  ______________________          _______/

                ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
               RECOMMENDATION AND DISMISSING AND CLOSING CASE

          This matter is before the Court upon Petitioner Jerry Casey’s Petition for Writ of Habeas

  Corpus, pursuant to 28 U.S.C. § 2254. DE 1. The Court referred this case to Magistrate Judge

  Jacqueline Becerra for a ruling on all pre-trial, non-dispositive matters, and for a Report and

  Recommendation on all dispositive matters. DE 13.

          Judge Becerra issued a Report and Recommendation in which she recommended that

  Petitioner’s Petition be denied. DE 14. Petitioner did not file objections to the Report and

  Recommendation. The Court has reviewed the Report and Recommendation and the entire record

  and is otherwise fully advised in the premises.       The Court agrees with the Report and

  Recommendation and finds Judge Becerra’s recommendation to be well reasoned and correct.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

       1. Magistrate Judge Becerra’s Report and Recommendation [DE 14] is ADOPTED as the

          Order of the Court.

       2. Petitioner’s Petition for Writ of Habeas Corpus [DE 1] is DENIED.
Case 2:19-cv-14452-RLR Document 19 Entered on FLSD Docket 03/26/2021 Page 2 of 2




      3. A Certificate of Appealability SHALL NOT ISSUE.

      4. The Clerk of the Court is instructed to CLOSE THIS CASE.       All deadlines are

          TERMINATED.

          DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 26th day of March,

  2021.



                                                 _______________________________
                                                 ROBIN L. ROSENBERG
                                                 UNITED STATES DISTRICT JUDGE
  Copies furnished to:
  Plaintiff
  Counsel of Record




                                             2
